DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/11/2021 to the Office Action mailed on 09/02/2021 is acknowledged.

Claim Status
Claims 1-13 are pending. 
Claim 1 is currently amended.
Claims 1-13 have been examined.
Claims 1-13 are rejected.
Priority
	Priority to 371 PCT/KR2019/006068 filed on 05/21/2019, which claims priority to Korean patent applications 10-2019-0058730 filed on 05/20/2019 and 10-2018-0057629 filed on 05/21/2018 is acknowledged.
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This rejection is reiterated from the previous Office Action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US Patent Application Publication 20140276362 A1, Published 09/18/2014) in view of Imwinkelried et al. (US Patent Application Publication 20160022876 A1, Published 01/28/2016).
The claims are directed to a patch comprising a plate and/or microneedles formed from Ca2Mg6Zn3. The claims are further directed to a method of applying the patch to treat acne.
affixing a treatment device comprising a plurality of microneedles securely attached to a surface material; (c) applying pressure to the device such that one or more of the plurality of microneedles penetrates the skin of the patient; (d) applying a subcutaneous or intradermal CO.sub.2 administration; and optionally one or more of a galvanic treatment, electrical stimulation or heat treatment; and (e) removing the microneedles from the patient's skin (paragraph 0071). As used herein, the terms "needle" and "microneedle" refer to a piercing element suitable for piercing the skin of a patient or subject and passing gas and/or stem cell compositions therethrough in accordance with the methods described herein (paragraph 0072). “The term ‘plurality of microneedles’ means a collection of microneedles arranged for use in the device and methods herein. Such plurality of microneedles must be securably attached to the base material so as to allow suitable insertion into the skin of a patient and also to allow application of other forms of treatment. Examples of suitable materials for use as the microneedles herein can include one or more of metals and metal alloys such as, for example, stainless steel, gold, iron, steel, tin, zinc, copper, platinum, aluminum, germanium, zirconium, titanium and titanium alloys containing molybdenum and chromium, metals or non-metals plated with, gold, rhodium, iridium, titanium, platinum, silver, silver halides, and alloys of these or other metals.” (paragraph 0074). The base material can comprise a thin zinc sheet … while another metal (e.g., silver, silver-silver chloride, copper, gold) can be coated on all or part of the areas of one or more of the plurality of microneedles (paragraph 0089). In still other embodiments, a stem cell composition of the present application is applied to skin in combination with CO2 to treat a variety of conditions, including … acne vulgaris, cystic acne, acne scars (paragraph 0095). The target body surface is suffering from a skin condition selected from the group consisting of acne (paragraph0096).
Alvarez lacks a teaching wherein the microneedles are formed from Ca2Mg6Zn3.
2Mg6Zn3 (paragraph 0049). The implant has an in vitro degradation rate of less than 0.5 mg/cm2 per day as measured in a simulated body fluid (prior art claim 15).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to utilize the alloy of Imwinkelried et al. to form the microneedles of Alvarez and have a reasonable expectation. One would have been motivated to do so since Alvarez teach the microneedles can formed of Zn alloys and Imwinkelried et al. teach that the Ca2Mg6Zn3 alloy provides an in vitro degradation rate of less than 0.5 mg/cm2 per day. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that the cited prior art does not teach or suggest the metal released by the degradation of the metal patch results in an anti-acne effect. Applicant’s argument has been fully considered but found not to be persuasive. With regard to claims 1-11, these claims are directed to a product, the anti-acne effect and/or application for alleviation and prevention of acne is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. There is no structural difference between the instant claims and the modified treatment device of Alvarez. With regard to claims 12 and 13, the prior art microneedles taught by Imwinkelried et al. inherently has the property of having an anti-effect. Imwinkelried et al. teach that the microneedles are biodegrdable, which therefore releases the metals into the implanted location. Alvarez et al. suggests .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617